In a condemnation proceeding, to acquire title for public use to the water supply system of the defendant Utilities and Industries Corporation, the City of Glen Cove (petitioner-plaintiff), by permission granted pursuant to statute (CPLR 5701, subd. [c]), appeals from an order of the Supreme Court, Nassau County, entered September 30, 1963 upon the court’s opinion and decision after a hearing, denying the city’s oral motion to disqualify and to remove Herman E. Lauman, one of the court-appointed Commissioners of Appraisal, on the ground that, within the meaning of the statute (Condemnation Law, § 13), he was not a “ disinterested ” Commissioner. Order reversed on the law and the facts, without costs; motion granted; the said Herman E. Lauman is declared to be disqualified from continuing to serve as Commissioner of Appraisal in this proceeding, and he is removed from such office; and the proceeding is remitted to the Condemnation Special Term in Nassau County *576for the appointment of another Commissioner and for further action not inconsistent herewith. The honesty, integrity and good faith of Commissioner Lauman are not questioned. A judicial proceeding, however, must not be open to the slightest suspicion. Here, during the progress of the hearings and while the condemnation proceeding was still pending, Commissioner Lauman, as president of his corporation, C. W. Lauman & Co., Inc., entered into a contract with the defendant Utilities and Industries Corporation to perform certain work, labor and services for an estimated sum of $100,000. In our opinion, such contract disqualified Commissioner Lauman from continuing in office and he must be removed, since he is no longer disinterested (Condemnation Law, § 13; New York State Elec, & Gas Corp. v. O. & W. Limes, 19 A D 2d 667; Matter of Village of Hempstead, 265 App. Div. 819; Matter of City of Rochester, 208 N. Y. 188; Adirondack Power & Light Corp. v. Prodger, 121 Misc. 280; Matter of Terminal Ry., 16 App. Div. 515). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.